Title: To George Washington from Burwell Bassett, 1 June 1785
From: Bassett, Burwell
To: Washington, George



Dear Sir
Wilton 1 June 1785

Your favour of the 23 of may is now before me I most sincearly return you my thanks for the offer you made Fanny[.] Majr Washington had my permisson to pay his addresses to Fanny & from my long acquantance with him I have no reason to alter the good opinion I ever entertain of him I think myself they had better put of there intended marriage till they return from the springs where I intend going up with Fanny the last of this month but if Mrs Washington should be of a different opinion, & Fanny health will permit of her being married I then shall have know objection to it, I will endeavour to be at M. Vernon about the 25 of this month, I must beg you’ll present my best Complements to Mrs Washington I am Dear Sir yr affect. Freind & Obt Hble Servt

Burl Bassett

